Appeal by the defendant from a judgment of the Supreme Court, Queens County (Thorp, J.), rendered May 15, 1987, convicting him of criminal possession of stolen property in the first degree and unauthorized use of a vehicle in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). While there were certain inconsistencies in the testimony, it is well settled that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The remaining alleged errors claimed by the defendant were not preserved for appellate review (see, CPL 470.05 [2]; People v Love, 57 NY2d 1023, 1025; People v Faison, 126 AD2d 739, 740), and, in any event, they do not warrant reversal in the interest of justice given the nature of the proof against the defendant. Mangano, J. P., Weinstein, Hooper and Balletta, JJ., concur.